ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed on 3-1-2021 have been fully considered by the Examiner and are addressed in the instant Office Action. Claims 3-7, 23, and 25-30 are currently pending. 
	
Response to Arguments
Applicant's arguments filed 3-1-2021 have been fully considered but they are not persuasive. The Applicant’s arguments are addressed below. 

The 101 rejections of claims 13 and 15 been withdrawn in view of the cancellation of claims 13 and 15. 

The 112(a) and 112(b) rejections has been updated in view of the amendments to claim 23. 

Regarding the Applicant’s arguments directed towards Trotter on pages 9-11, the Examiner notes that the angular positon sensor of Trotter is located on the arm itself. Furthermore, the angular positon of the arm is directly related to the opening amount of the hopper. The Applicant’s arguments do not persuasively illustrate why Trotter does not anticipate “an angle sensor that is attached to a reach arm” despite the fact that the sensor is attached “on” the arm as disclosed by Trotter.
Further clarification is required in order to understand the Applicant’s position. 

Regarding the Applicant’s arguments on pages 11-13, the Examiner asserts that one of ordinary skill in the art at the time of the invention would recognize that any system that uses wired sensors could also use wireless sensor as an obvious substitute, as explicitly described in Rennie. 
Furthermore, the Applicant does not provide any evidence or supporting arguments that illustrate why one of ordinary skill in the art at the time of the invention would not combine Doherty, Dickey-John, Trotter, and Maston with any truck mounted wireless sensor. Wired sensors and wireless sensors each have advantages and disadvantage with respect to each other, wherein the main difference is that wireless sensors do not require complicated wire networks physically connected to each sensor.  The Applicant’s argument that the “aforementioned system would be redundant and unnecessary because the gate height sensor of Dickey-John relies on a sensor that is already conveniently wired from the actuator portion of the gate height sensor” is merely a conclusory argument that is not supported by any evidence from the prior art or otherwise. 
Further clarification is required in order to understand the Applicant’s position. 

Regarding the Applicant’s arguments on pages 13-15, the prior art Qingde has been withdrawn based on the amendments to the claims. However, the Examiner notes that the current specification does not disclose a rotation sensor attached “only” to the end of a conveyor. Furthermore, the drawings do not illustrate what it means to be attached “only” to the end. The claim does not recite any specific structural aspects that precludes the interpretation that a sensor is merely located at the end of a conveyor shaft. Therefore, the Applicant’s entire analysis of the alleged advantages of the claimed sensor is irrelevant since the claims merely require that the rotational sensor is configured to be mounted at the end of the conveyor shaft. In particular, neither the current specification nor the current claims describe any structural aspects that exemplify what it means for the rotational sensor to be 
The 103 rejections are maintained for the reasons set forth above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 23 the current specification does not provide sufficient written description that supports or describes the limitations regarding that a sensor is configured to be connected “only” to an end of a conveyor shaft.
In particular, the current specification does not disclose any written description that suggest that the can only be attached to the end of a conveyor shaft. In particular, the current speciation appears to suggest that the sensor can be attached to any surface that would accommodate the mounting plate of the sensor housing. 

Claim 23 defines the invention in functional language by specifying a desired result, such as making and using a sensor that is configured to be connected “only” to an end of a conveyor shaft, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the results fails to disclose how the results are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1 and 7 are rejected for similar reasons as set forth in the rejection above. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 23, the claim language “connected only” is unclear and renders the claim language ambiguous.
In particular, the current specification does not disclose any written description that discusses the sensor is configured to be connected “only” to an end of a conveyor shaft. In particular, the current 
For the purposes of examination only, the Examiner has interpreted “connected only” to mean that sensor has sufficient physical structure to perform its intended functions with respect to the conveyor shaft as seen in the prior art of record. 
Any claims dependent upon claim are rejected for similar reasons as set forth in the rejection above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of Dickey-John (“Parts Catalog v.2008”, 2008), Trotter (US Patent 8365762), and Maston (US Publication No. 2014/0067265).
A system for controlling vehicle mounted maintenance equipment comprising (see at least the Abstract of Doherty): 
an electronic controller, on-board a vehicle, for changing an operating condition of the maintenance equipment (see at least para.[0022], [0035], [0055], and [0065], Doherty teaches automatically controlling maintenance equipment); 
a sensor for determining material dispensed related to an operating condition of the maintenance equipment (see at least para.[0037] and [0065], Doherty teaches detecting material dispensed with respect to a vehicle); 
an on-board system having a navigational system for determining a geographical position of the vehicle over time, the system having a graphical interface (see at least para.[0058], Doherty teaches an onboard GPS and an onboard computer, and para.[0039], display);
and a remote station in wireless communication with the system (see at least para.[0065], Doherty teaches a remote station 218); 
wherein the sensor relays this operating condition to the system computer, the system computer sends the operating condition data, along with the vehicle's geographical position over time, to the remote station (see at least para.[0037], Doherty teaches detecting material dispensed with respect to the material on-board the vehicle. See at least para.[0065], Doherty teaches that the amount of material dispensed by a specific vehicle is transmitted to a remote station 218, wherein the remote station 218 performs the functions of the recited “remote server”); 
the remote station relays the operating condition data and geographical position to a fleet vehicle (see at least para.[0065], Doherty teaches sending information to either a remote station or another vehicle in the fleet, which anticipates the situation where the computer 216 transmits the information to the remote station 218 and the remote station 218 forwards the information to one or .
Doherty does not expressly indicate a gate height sensor having a reach arm that connects between a hopper and a gate, wherein the gate height sensor includes an angle sensor that senses the height of the gate and relays this operating condition to a mobile device, an on-board mobile device having a navigational system for determining a geographical position of the vehicle over time, the mobile device having a graphical interface showing a real-time indicator trail of at least one fleet vehicle, and transmitting information to a fleet vehicle for display on a graphical user interface on the fleet vehicle, and a remote server.
However, Dickey-John teaches the sensor is a gate height sensor that senses the height of the gate and has a reach arm that connects between a connection point and a gate (see at least page 8, item 46649-1780S1, Gate Height Sensor, of Dickey-John “Parts Catalog 2008”, wherein the gate height sensor includes a reach arm that connects to a gate) and relays this operating condition to a device (see at least page 4, 8, and 11 Dickey-John teaches a connection for the display console and a gate height sensor signal line 22).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty with the teachings of Dickey-John to use a gate height sensor with a reach arm in order to facilitate the material distribution operation of a maintenance vehicle, as recognized by Dickey-John in at least page 4.
The Examiner notes that Dickey-John does not expressly indicate an angle sensor, however, since the gate height sensor appears to operate using the rotation of the arm seen in the picture on page 8 of the “Parts Catalog 2008”, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to recognize that the gate height sensor determines a gate height based on the angular and/or rotational displacement of the arm. Furthermore, 
 a reach arm that connects between a hopper and a gate, wherein the gate height sensor includes an angle sensor and relays this operating condition to a mobile device, an on-board mobile device having a navigational system for determining a geographical position of the vehicle over time, the mobile device having a graphical interface showing a real-time indicator trail of at least one fleet vehicle, and transmitting information to a fleet vehicle for display on a graphical user interface on the fleet vehicle, and a remote/central server.
However, Trotter teaches a reach arm that connects between a hopper and a gate, an angle sensor attached to the reach arm for measuring the angle of the reach arm, wherein an angle sensor senses the opening amount of the gate (see at least col. 14, lines 45-65, Trotter teaches at least one reach arm that connects between a hopper and a gate, wherein an angle sensor senses the opening amount of the gate).
Trotter does not expressly indicate the detecting the “height” of the gate. However, since the recited “height” is merely the angle sensors angular position associated with the opening amount of the gate rather than the actual height of the “gate”, as seen in para.[0082] of the Applicant’s own specification, the opening detected by Trotter anticipates the recited “height” of the claim. Therefore, the teachings of Trotter anticipate using an angle sensor to determine any opening amount of a hopper gate, including but not limited to, the recited “height” of the gate. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Dickey-John with the teachings of Trotter use to a reach arm that connects between a hopper and a gate, wherein the an angle sensor that senses the opening of the gate in order to effectively deposit material from a hopper, as recognized by Trotter in at least col. 13 lines 36-54.
 a mobile device, an on-board mobile device having a navigational system for determining a geographical position of the vehicle over time, the mobile device having a graphical interface showing a real-time indicator trail of at least one fleet vehicle, and transmitting information to a fleet vehicle for display on a graphical user interface on the fleet vehicle, and a remote/central server.
However, Maston teaches an on-board mobile device having a navigational system for determining a geographical position of the vehicle over time (see at least para.[0045], [0067], [0070], and [0077], Maston teaches using GPS), 
the mobile device having a graphical interface showing a real-time indicator trail of at least one fleet vehicle (see at least para.[0049] and [0059] of Maston), 
and transmitting information to a fleet vehicle for display on a graphical user interface on the fleet vehicle (see at least para.[0049] and [0059] of Maston, wherein maintenance vehicle share information to show real-time road maintenance to other vehicles), 
a remote server in wireless communication with the mobile device (see at least para.[0069], Maston teaches the mobile device sending and receiving information to and from a central server); 
wherein the sensor: senses a condition and relays this condition to the mobile device (see at least para.[0064], Maston teaches a sensor is capable of wireless communication with a mobile device), 
the mobile device sends the condition data, along with the vehicle's geographical position over time, to the remote server (see at least para.[0049], [0059], [0067] and [0069] of Maston, wherein maintenance vehicles transmit information to show real-time road maintenance to other vehicles using the central server. Also, see at least para.[0045], [0067], [0070], and [0077], Maston teaches using GPS and location data); 
and the remote server relays the condition data and geographical position to a fleet vehicle for display on a graphical user interface on the fleet vehicle (see at least para.[0049], [0059], [0067] .
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Dickey-John, and Trotter with the teachings of Maston to disseminate and display information with respect to a fleet of vehicles in order to facilitate road maintenance and route planning, as recognized by Maston in at least the Abstract.

Regarding claim 4, Doherty teaches the electronic controller is adjusted by an operator of the vehicle (see at least the Abstract and para.[0022], Doherty teaches manually controlling the material distribution).

	Regarding claim 6, Doherty teaches electronic controller is remotely adjustable by the remote server (see at least para.[0060-0065], Doherty teaches that both local computer and the remote station can control the vehicle controller).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of Dickey-John (“Parts Catalog v.2008”, 2008), Trotter (US Patent 8365762), and Maston (US Publication No. 2014/0067265), as applied to claim 3 above, and further in view of Wood (US Patent 5911362).
Regarding claim 5, Doherty teaches the electronic controller is automatically adjustable based on the operating condition and the geographical position (see at least para.[0033] and [0035] of Doherty, wherein the system preforms the tasks in real-time which render obvious a feedback loop in .
Doherty does not expressly indicate a “feedback loop”, however the system taught by Doherty preforms the tasks in real-time which at least suggest using a corresponding feedback loop in order to perform a task using updated information.
Furthermore, Wood teaches using a “feedback loop”, see at least col. 14, lines 48-67, and col.15, lines 1-15 of Wood. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Dickey-John, Trotter, and Maston with the teachings of Wood to feedback loop in order to facilitate road maintenance and material application to a road, as recognized by Wood.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of Dickey-John (“Parts Catalog v.2008”, 2008), Trotter (US Patent 8365762), and Maston (US Publication No. 2014/0067265), as applied to claim 3 above, and further in view of Rennie (US Publication No. 2010/0182163).
Regarding claim 7, Doherty in view of Dickey-John, Trotter, and Maston does not expressly indicate that the angle sensor is a wireless sensor.
However, Rennie teaches using wireless sensors for measuring parameters of equipment on a maintenance vehicle, see at least para.[0077] of Rennie, which anticipates using a wireless sensor, including, but not limited to, a wireless gate height angle sensor. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Dickey-John, Trotter, and Maston with the teachings of Rennie to use wireless sensors to detect vehicle equipment parameters in order to facilitate .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of in view of Wu (CN204101164), Rennie (US Publication No. 2010/0182163), and Maston (US Publication No. 2014/0067265).
Regarding claim 23, Doherty teaches A system for controlling vehicle mounted maintenance equipment comprising (see at least the Abstract of Doherty): 
an electronic controller, on-board a vehicle, for changing an operating condition of the maintenance equipment (see at least para.[0022], [0035], [0055], and [0065], Doherty teaches automatically controlling maintenance equipment); 
a sensor of a conveyor on the vehicle (see at least para.[0037] and [0065], Doherty teaches detecting material dispensed with respect to a vehicle conveyor); 
an on-board device having a navigational system for determining a geographical position of the vehicle over time, the device having a graphical interface showing a realtime indicator trail of at least one fleet vehicle (see at least para.[0058] and [0065], Doherty teaches an onboard GPS and an onboard computer, and para.[0039], display. Also, see at least para.[0049] and [0059] of Maston, wherein maintenance vehicle share information to show real-time road maintenance to other vehicles); 
and a remote server in wireless communication with the system (see at least para.[0065], Doherty teaches a remote station 218, which performs the corresponding functions of the recited “remote server” and  anticipates “remote server”); 
wherein the sensor senses and sends the this operating condition to the computer 216, the computer 216 sends the operating condition (see at least para.[0058] and [0065], Doherty teaches equipment operation data is sent to the remote station), 
along with the vehicle's geographical position over time, to the remote station (see at least para.[0058] and [0065], Doherty teaches location data is sent to the remote station); 
and the remote station relays the operating condition data and geographical position to a fleet vehicle for display on a graphical user interface on the fleet vehicle (see at least para.[0049] and [0059-0060] and [0065] of Maston, wherein maintenance vehicles share information to show real-time road maintenance to other vehicles).
Doherty does not expressly indicate a mobile device, and a remote server, and a rotational rate sensor attached to the end of a conveyor shaft, wherein the rotational rate sensor is capable of being connected only to the end of the conveyor shaft, the sensor being capable of wireless communication with the on-board mobile device or the remote server. The Examiner notes that the system 200 taught by Doherty encompasses and renders obvious the use of any computing device that contains one or more of the features seen in the system 200 and performs the corresponding functions of system 200, including, but not limited to, a “mobile device” that has one or more features and a remote server that performs the functions of the “remote terminal” taught by Doherty.
Furthermore, Wu teaches a rotational rate sensor connected only to a conveyor shaft (see at least the Abstract and para.[0008-0009] and [0018-0020], Wu teaches a rotational speed sensor 4, such as a tachometer,  attached at the end of a shaft of a conveyor belt. Also see at least Fig. 1, rotational speed sensor 4).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty with the teachings of Wu to use a rotational sensor with respect to the shaft of a conveyor in order to reliably detect the rotational speed of the conveyer shaft, as recognized by Wu in at least para.[0008-0009].
a mobile device, and a remote server, and the rotational speed sensor being capable of wireless communication with the on-board mobile device or the remote server. 
However, Rennie teaches using wireless sensors for measuring parameters of equipment on a maintenance vehicle, such as data from a wireless rotational speed sensor to a remote server, see at least para.[0005], [0013], and [0077] of Rennie, which anticipates using a rotational speed sensor wireless sensor capable of wireless communication. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu with the teachings of Rennie to use wireless sensors to detect vehicle equipment parameters in order to facilitate transmission of information between devices and a server and to perform road maintenance and route planning, as recognized by Rennie.
Doherty in view of Wu and Rennie do not expressly indicate a “mobile device”, and the sensor being capable of wireless communication with the on-board mobile device. 
However, Maston teaches a “mobile device” with respect to a display and a GPS (see at least para.[0049] and [0059] of Maston, wherein maintenance vehicle share information to show real-time road maintenance to other vehicles. See at least para.[0045], [0067], [0070], and [0077], Maston teaches using GPS)
and a “remote server” (see at least para.[0069], Maston teaches a central server)
an on-board mobile device having a navigational system for determining a geographical position of the vehicle over time (see at least para.[0045], [0067], [0070], and [0077], Maston teaches using GPS), 
the mobile device having a graphical interface showing a real-time indicator trail of at least one fleet vehicle (see at least para.[0049] and [0059] of Maston), 
the sensor being capable of wireless communication with the on-board mobile device (see at least para.[0064], Maston teaches a sensor is capable of wireless communication with a mobile device)
wherein the sensor senses a condition and sends the condition to the mobile device (see at least para.[0064], Maston teaches a sensor is capable of wireless communication with a mobile device), 
the mobile device sends the condition (see at least para.[0009] and [0069], Maston teaches a mobile device sends road condition data to a central server), along with the vehicle's geographical position over time (see at least para.[0009 and [0069], the location data of the road condition is sent to the central server), to the remote server (see at least para.[0009 and [0069], the location data of the road condition is sent to the central server); 
and the remote server relays the condition data and geographical position to a fleet vehicle for display on a graphical user interface on the fleet vehicle (see at least para.[0049], [0059], [0067] and [0069] of Maston, wherein maintenance vehicles share information to show real-time road maintenance to other vehicles using the central server)
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu and Rennie with the teachings of Maston to disseminate and display information with respect to a fleet of vehicles in order to facilitate road maintenance and route planning, as recognized by Maston.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of in view of Wu (CN204101164), Rennie (US Publication No. 2010/0182163), and Maston (US Publication No. 2014/0067265), as applied to claim 23 above, and further in view of Smith (WO2016/135642, henceforth referred to as Smith ‘642).
Regarding claim 25, Doherty does not expressly indicate the wireless sensor comprises: 
a housing, an electronics module disposed within the housing, the electronics module having a power source, a rotation sensor, and a wireless transmitter; and a mounting bracket attached to the housing.
However, Wu teaches the sensor comprises: 
a housing (see at least Fig. 1, Wu shows a housing of the sensor 4), 
an electronics module disposed within the housing, the electronics module having a rotation sensor (see at least Fig. 1, Wu shows the housing of the sensor 4, which anticipates using an electronics module within the housing of the rotation sensor 4 that has a rotation sensor, such as a tachometer), 
and a mounting bracket attached to the housing for attaching to the end of the conveyor shaft (see at least Fig. 1, Wu shows the sensor 4 attached to the end of the shaft using a mounting bracket between the sensor housing and the bearing seat 3).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty with the teachings of Wu to use a rotational sensor with respect to the shaft of a conveyor in order to reliably detect the rotational speed of the conveyer shaft, as recognized by Wu in at least para.[0008-0009].
Doherty in view of Wu does not expressly indicate that the wireless sensor comprises: an electronics module having a power source, and a wireless transmitter
However, Rennie teaches using wireless sensors for measuring parameters of equipment on a maintenance vehicle, see at least para.[0077] of Rennie, which anticipates using a wireless sensor that comprises a wireless transmitter in order to wirelessly transmit the sensor data. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu with the teachings of Rennie to use wireless sensors to detect vehicle equipment parameters in order to facilitate transmission of information between devices 
Doherty in view of Wu and Rennie does not expressly indicate a mounting bracket, and an electronics module having a power source.
However, Smith ‘642 teaches an electronics module having a power source (see at least page 2, lines 11-16, Smith teaches a sensor, such as a conveyor shaft monitor, contains a local power source). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu and Rennie with the teachings of Smith ‘642 to use electronics module having a power source in order to facilitate safety monitoring of a conveyor system, as recognized by Smith ‘642 in at least page 1, lines 9-30.

Regarding claim 26, Doherty in view of Wu, Rennie, and Maston does not expressly indicate the power source is a battery. 
However, Smith ‘642 teaches the power source is a battery (see at least page 2, lines 11-16, Smith teaches a sensor, such as a conveyor shaft monitor, contains a local power source such as a battery).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu, Rennie, and Maston with the teachings of Smith ‘642 to use the power source is a battery in order to facilitate safety monitoring of a conveyor system, as recognized by Smith ‘642 in at least page 1, lines 9-30.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of in view of Wu (CN204101164), Rennie (US Publication No. 2010/0182163), Maston (US Publication No. 2014/0067265), Smith (WO2016/135642, henceforth referred to as Smith , as applied to claim 25 above, and further in view of Smith (US Publication No. 2009/0135019 henceforth referred to as Smith ‘019). 
Regarding claim 27, Doherty in view of Wu, Rennie, Maston, and Smith ‘642 does not expressly indicate the power source an inertial power generator that generates electrical power from rotation of the shaft. 
However, Smith ‘019 teaches the power source an inertial power generator that generates electrical power from rotation of the shaft (see at least para.[0004] of Smith ‘019). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu, Rennie, Maston, and Smith ‘642 with the teachings of Smith ‘019 to use an inertial power generator that generates electrical power from rotation of the shaft in order to facilitate safety monitoring of a conveyor system, as recognized by Smith ‘019 in at least para.[0004].

Claim 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of in view of Wu (CN204101164), Rennie (US Publication No. 2010/0182163), Maston (US Publication No. 2014/0067265), and Smith (WO2016/135642, henceforth referred to as Smith ‘642), as applied to claim 25 above, and further in view of Cotic (US Patent 4727989).
Regarding claim 28, Wu teaches a rotational sensor configured to attach to the end of the conveyor shaft (see at least the Abstract and para.[0008-0009] and [0018-0020], Wu teaches a rotational speed sensor 4, such as a tachometer,  attached at the end of a shaft of a conveyor belt. Also see at least Fig. 1, rotational speed sensor 4)
 and a mounting bracket (see at least Fig. 1, Wu shows the sensor 4 attached to the end of the shaft using a mounting bracket between the sensor housing and the bearing seat 3), 

Doherty in view of Wu and Rennie, Maston, and Smith ‘642 does not expressly indicate as a whole the mounting bracket is configured to attach to the end of the conveyor shaft with at least one bolt. However, Fig. 1 of Wu show that the mounting bracket between the sensor 4 and the bearing seat 3 are connected using some type of screws and/or bolts.
Furthermore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to mount the sensors using any known mounting means, including, but not limited to, mounting bolts, as seen in Cotic, wherein Cotic teaches using mounting bolts as a mounting means see at least col. 5, lines 15-20 of Cotic. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu, Rennie, Maston, and Smith ‘642 with the teachings of Cotic to use a well-known mounting method effectively mount a sensor to a surface, as recognized by Cotic in at least col. 5, lines 15-20 of Cotic.

Regarding claim 29, Wu teaches a rotational sensor configured to attach to the end of the conveyor shaft (see at least the Abstract and para.[0008-0009] and [0018-0020], Wu teaches a rotational speed sensor 4, such as a tachometer,  attached at the end of a shaft of a conveyor belt. Also see at least Fig. 1, rotational speed sensor 4)
 and a mounting bracket (see at least Fig. 1, Wu shows the sensor 4 attached to the end of the shaft using a mounting bracket between the sensor housing and the bearing seat 3), 

Doherty in view of Wu, Rennie, Maston, Cheng and Smith ‘642 does not expressly indicate as a whole the mounting bracket is welded to the end of the conveyor shaft.
However, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to mount the sensors using any known mounting means, including, but not limited to, welding as seen in Cotic, wherein Cotic teaches using welding as a mounting means see at least col. 5, lines 15-20 of Cotic. 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu, Rennie, Maston, and Smith ‘642 with the teachings of Cotic to use a well-known mounting method effectively mount a sensor to a surface, as recognized by Cotic in at least col. 5, lines 15-20 of Cotic.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US Publication No. 2005/0246088) in view of in view of Wu (CN204101164), Rennie (US Publication No. 2010/0182163), and Maston (US Publication No. 2014/0067265), as applied to claim 23 above, and further in view of Radtke (US Publication 2014/0230705).
Regarding claim 30, Doherty in view of Wu, Rennie, and Maston does not expressly indicate the rotational rate sensor is a Hall effect sensor.
However, Radtke teaches the rotational rate sensor is a Hall effect sensor (see at least para.[0109], Radtke teaches a rotational rate sensor is a Hall effect sensor). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Doherty in view of Wu, Rennie, and Maston with the teachings of Radtke to ,


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665